Lumpkin, J.
1. The verdict being manifestly right and the one that could result from the pleadings and evidence, it was no:, error for the court, v/hen the jury were about to consider of ihci/ verdict to say, “You can retire if you wish to do so,” nor to p« ml an officer to them a few minutes after they had retired, with instructions to inquire “what was the difficulty.”
2. Where an association sues its former treasurer and her aiiorney for money-due it, the treasurer cannot set off against the plaintiff’s demand damages and expenses resulting from a malicious prosecution for embezzling the funds in her hands; nor can such attorney set off against the plaintiff’s demand his claim for foes for services rendered in defending the treasurer, either in the prosecution, or the action for the money, there being no allegation that the association was insolvent.
3. In an action against two defendants sued jointly, a general verdict for the plaintiff is a finding against both, and is suffifiently certain. - Judgment affirmed.